The conviction is for the unlawful possession of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of four years.
The appeal bond is insufficient to give this court jurisdiction to pass upon the merits of the case in that the bond fails to describe the offense of which the appellant stands charged. We have therefore no choice but to dismiss the appeal.
Permission is granted the appellant to file in the trial court a new bond in compliance with Art. 903, C. C. P., and to forward to this court a duly certified copy thereof within fifteen days from this date, whereupon the dismissal will be set aside and the case reinstated; otherwise the order of dismissal will become final. See Art. 923, C. C. P.
                    ON MOTION FOR REHEARING.